Citation Nr: 0023353	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-02 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of tibiotalar fusion of the right ankle, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1997, a statement of the case was issued in 
January 1998, and a substantive appeal was received in 
January 1998.  The veteran appeared for a personal hearing at 
the RO in September 1998.  A transcript of that hearing is of 
record.  

In November 1999 the Board remanded the veteran's claim in 
order to obtain additional VA medical records and to afford 
the veteran a postoperative VA examination to determine the 
current severity of his right ankle disability.  That 
development having been successfully completed, the veteran's 
claim has been returned to the Board.


FINDING OF FACT

The veteran's service-connected disability described for 
rating purposes as postoperative residuals of tibiotalar 
fusion of the right ankle is not productive of ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for postoperative residuals of tibiotalar fusion of 
the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5270 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his postoperative residuals of 
tibiotalar fusion of the right ankle disability is more 
severe than currently rated.  When a veteran is seeking an 
increased rating, such an assertion of an increase in 
severity is sufficient to render the increased rating claim 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds the veteran's increased 
rating claim to be well-grounded.  38 U.S.C.A. § 5107(a).  
After reviewing the record, the Board also finds that the 
duty to assist the veteran with this claim has been met and 
that no further development is required.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In March 1999, a right tibiotalar fusion of the veteran's 
ankle was performed at a VA Medical Center in Cleveland, 
Ohio.  A July 1999 VA treatment report contains findings that 
the veteran still had significant swelling of his right foot 
and weakness of the right lower leg muscles from non-weight 
bearing.  Physical and aquatic therapy were prescribed.  An 
August 1999 report contains findings that the right ankle 
wound and incision had healed completely, but that the 
veteran continued to complain of pain over his right heel and 
over the plantar aspect of his fore foot.  This report also 
contained findings that no callosity was seen over the foot; 
that there was minimal tenderness over the heel pad; that 
motion was present at the mid-tarsal joint; and that X-rays 
had shown a solid fusion at the ankle joint.  A heel pad was 
prescribed, along with continuing whirlpools.  A dermatology 
consultation report contains findings of right foot Grade 1 
non pitting edema with no erythema and no heat; that the 
edema began at the level of the ankle and distributed through 
the foot with most of the swelling at the calcaneus and 
dorsum of the right foot.  The diagnosis was degenerative 
joint disease of the right subtalar joint.  A rocker bottom 
shoe built into the veteran's work shoes, a functional 
orthotic, and 1/2 sach heel lift were prescribed.

In a September 1999 statement the veteran's VA treating 
physician indicated the veteran "may be fit to resume work 
at Cleveland Track Material," although "[h]e may require an 
initial trial period.  He needs to wear his ankle brace, [h]e 
cannot lift more than 30 lbs. and should not stand for more 
than 2 hours at a time without a break.  He is able to 
operate a fork lift and a crane."  The statement also 
indicated that the veteran was "able to work 10 hours a day 
as long as he has scheduled breaks."  A November 1999 
statement from the VA orthopedic clinic contains instructions 
that "[f]or the next 3 months, limit standing to 2 hours and 
no lifting greater than 30 [pounds]."

During a January 2000 VA orthopedic examination, which report 
indicates the examiner reviewed the claims file, the veteran 
reported ongoing pain.  The examiner indicated the veteran 
was still wearing a brace and using a cane for ambulation.  
The examiner indicated the veteran has difficulties and 
cannot do any jobs requiring standing, walking, climbing, 
squatting, or crawling type activities.  The examiner 
indicated the veteran could "get up on his leg for short 
periods of time," and was "able to work as a crane operator 
and towmotor operator."  The veteran reported that daily 
activities requiring any standing or walking activity were 
difficult for him to do.  He reported taking Motrin.  Upon 
physical examination the veteran was noted to be a man 
ambulating with a brace and a cane, with a limp on his right 
leg.  The veteran was noted to have about a two inch atrophy 
of his right calf, and scars around the ankle from his fusion 
surgery.  Tenderness, soreness and pain were noted around the 
hindfoot and ankle, but no swelling was noted.  The examiner 
indicated the veteran "really cannot raise  on his toes and 
heels, secondary to pain, and that he walked in a flatfooted 
fashion."  The ankle was found to be solidly healed at about 
10 degrees of equinus, with no appreciable ankle motion; all 
motion was noted to be subtalar and midfoot in nature.  A 
January 2000 VA X-ray report of the right ankle contained an 
impression of "fusion of the talotibial joint is well 
demonstrated."  The diagnosis was residual postoperative 
fusion, right ankle.

Disabilities of the ankle are rated in accordance with 
38 C.F.R. § 4.71a, DC's 5270-5274.  The December 1997 rating 
decision on appeal granted a 30 percent rating, for status 
post fracture, right ankle, with arthritis, under 38 C.F.R. 
§ 4.71a, DC 5262, which rates impairment (nonunion or 
malunion) of the tibia or fibula.  This rating, however, was 
prior to the veteran's March 1999 right ankle fusion.  A 
February 2000 rating decision continued the 30 percent 
rating, but rated the veteran under DC 5270 for ankylosis of 
the ankle.

As noted above, the medical evidence reveals that the 
veteran's service-connected right ankle disability includes 
findings that the ankle was found to be solidly healed at 
about 10 degrees of equinus, with no appreciable ankle 
motion; all motion was noted to be subtalar and midfoot in 
nature.  Thus, there is ankylosis of the right ankle.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Under DC 5270, ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity, warrants a 40 percent rating; in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between 0 degrees and 10 degrees, a 30 percent rating is 
warranted; in plantar flexion, less than 30 degrees, a 20 
percent rating is warranted.  As there is no medical evidence 
of ankylosis of the right ankle, in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion 
deformity, a 40 percent rating under this code is not 
warranted.  

The Board also notes that 38 C.F.R. § 4.40 and 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are not applicable 
when the veteran's disability is rated at the maximum level 
for limitation of motion and where a higher rating is based 
on ankylosis, as in the present case.  See Johnston v. Brown, 
10 Vet. App. 80,85 (1997).  The Board further notes that a 20 
percent rating is the maximum allowable under Codes 5271, 
5272, 5273, and 5274 which also apply to disability of the 
ankle, and therefore application of those Codes would be of 
no benefit to the veteran.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
January 2000 VA examination report and the VA treatment 
records contain statements that the veteran could do certain 
jobs, such as a crane operator, a towmotor operator, overhead 
cranes, or fork lifts.  The ability to do these jobs does not 
show a marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  The medical evidence also shows no 
hospitalization since the March 1999 fusion surgery, and the 
veteran received a temporary total rating for that period of 
time, including extensions to September 30, 1999.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

